     4:15-cr-03037-JMG-CRZ Doc # 177 Filed: 02/02/21 Page 1 of 6 - Page ID # 947




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

    UNITED STATES OF AMERICA,

                       Plaintiff,                              4:15-CR-3037

    vs.
                                                                   ORDER
    SCOTT T. TRAN,

                       Defendant.



          This matter is before the Court on defendant Scott Tran's motion for
compassionate release (filing 165) pursuant to 18 U.S.C. § 3582(c)(1)(A), which
permits a defendant (after exhausting administrative remedies) to move for
reduction of a term of imprisonment based upon "extraordinary and compelling
reasons."      After   careful      consideration,   the   Court   will   grant   Tran's
compassionate release based upon 18 U.S.C. § 3553(a), Tran's preexisting
medical condition, and the risk presented by the COVID-19 pandemic.
          Pursuant to § 3582(c)(1)(A)(i), a defendant may (after exhausting his
administrative remedies) move for reduction of his term of imprisonment based
upon "extraordinary and compelling reasons." The Court, after considering the
factors enumerated in 18 U.S.C. § 3553(a), may grant the motion if
extraordinary and compelling reasons warrant the reduction, and such a
reduction is consistent with applicable policy statements issued by the
Sentencing Commission. Id. And pursuant to U.S.S.G. § 1B1.13(2), the Court
must also find that the defendant is not a danger to the safety of any other
person or to the community.1


1   As the Court has previously explained, however, that guideline has not been amended in
  4:15-cr-03037-JMG-CRZ Doc # 177 Filed: 02/02/21 Page 2 of 6 - Page ID # 948




       Tran has exhausted his administrative remedies. The plain language of
§ 3582(c)(1)(A) permits a prisoner to move the Court for compassionate release
after "either (1) the defendant has fully exhausted all administrative rights to
appeal or (2) the lapse of 30 days from the receipt of such a request by the
warden," and "the statute doesn't say that the second option evaporates if the
warden happens to deny the prisoner’s request before 30 days is up." Jenkins,
2020 WL 2814437, at *2. Tran has provided the Court with a copy of a letter
sent by counsel to the Warden of his institution more than 30 days before the
filing of his motion for compassionate release, asking the Warden for relief
pursuant to § 3582. Filing 165-1. The Court recognizes that the government
has not been able to verify that letter, see filing 172 at 4-5, but neither has the
government rebutted Tran's showing. Accordingly, the Court finds that Tran
has satisfied the administrative exhaustion requirement of § 3582(c)(1)(A).
       Tran argues for compassionate release primarily based on a stroke he
suffered in November 2019—both the direct consequences of the stroke, and
the increased risk of severe COVID-19 disease he faces as a result. But the
parties disagree about the severity of those circumstances. Tran argues that
he is limited in his ability to provide self-care and hasn't been provided with
the therapy he needs for his impaired motor function. See filing 165 at 4. The
government disputes that, noting instances in the record in which Tran seems
capable of ambulation. Filing 172 at 7-8.
       This case is challenging because it straddles the boundary between two
different lines of authority. In several cases, the Court has considered whether


response to the statutory changes wrought by the First Step Act of 2018, Pub. L. No. 115-
391, § 603(b), 132 Stat. 5194 (2018), and so no longer remains "applicable" guidance for the
current version of § 3582(c)(1)(A)(i). United States v. Jenkins, No. 4:15-cr-3079, 2020 WL
2814437, at *3 (D. Neb. May 26, 2020).


                                           -2-
 4:15-cr-03037-JMG-CRZ Doc # 177 Filed: 02/02/21 Page 3 of 6 - Page ID # 949




a movant's preexisting comorbidities for severe COVID-19 disease warrant
release from imprisonment to some less restrictive alternative. E.g. United
States v. Burke, No. 4:17-cr-3089, 2020 WL 3000330 (D. Neb. June 4, 2020). In
others, the Court has considered whether a defendant's medical condition
substantially diminishes his ability to provide self-care within a prison
environment within the meaning of § 1B1.13, cmt. n.1(A)(ii). E.g. United States
v. Jenkins, No. 4:15-cr-3079 (D. Neb. Aug. 8, 2019), appeal dismissed, No. 19-
3368 (8th Cir. Nov. 19, 2019). This case does not fit neatly into either
category—but "extraordinary" circumstances, by definition, need not fit neatly
into existing precedent.
      The Court's decision to grant Tran's motion is based on three broad
factors. The first is that there is clinical data to suggest that Tran is at
increased risk of severe COVID-19 disease based on his history of stroke. E.g.,
Lijuan Zhang et al., Clinical Course and Mortality of Stroke Patients With
Coronavirus Disease 2019 in Wuhan, China, 51 Stroke 2674-82 (July 31, 2020),
https://bit.ly/3j5B9Jn; Chuan Qin et al., Clinical Characteristics and Outcomes
of COVID-19 Patients With a History of Stroke in Wuhan, China, 51 Stroke
2219-23 (May 29, 2020), https://bit.ly/3rafNNz. Tran's preexisting kidney
disease is also a serious concern, given the acute kidney damage observed in
cases of severe COVID-19 disease, and the effect that preexisting kidney
disease has on COVID-19 outcomes. E.g., M. Gasparini et al., Renal
impairment and its impact on clinical outcomes in patients who are critically
ill with COVID‐19: a multicentre observational study, Anaesthesia (Oct. 16,
2020), https://bit.ly/3tgnBzo; Jennifer E. Flythe et al., Characteristics and
Outcomes of Individuals With Pre-existing Kidney Disease and COVID-19
Admitted to Intensive Care Units in the United States, 77 Am. J. of Kidney
Diseases 190-203 (Sep. 19, 2020), https://bit.ly/3tgo6cK; Hua Su et al., Renal
histopathological analysis of 26 postmortem findings of patients with COVID-

                                     -3-
 4:15-cr-03037-JMG-CRZ Doc # 177 Filed: 02/02/21 Page 4 of 6 - Page ID # 950




19   in   China,   98   Kidney    International    219-27    (Apr,   09,   2020),
https://bit.ly/2YByWvC.
      The second factor important to the Court is that Tran is plainly suffering
from a serious physical or medical condition that has affected his ability to
function. The government points to instances reflected in prison medical
records in which Tran was apparently still able to walk short distances and get
up and down "without any apparent difficulty." Filing 175 at 16. But the record
also shows that he walks slowly and with the assistance of a walker or
wheelchair, and that he had to get permission to wear soft shoes because
regular boots were too heavy for him to walk in. Filing 175 at 5-6, 10. The
government also notes a February 21, 2020 medical appointment at which the
examining doctor observed only marginally less strength on Tran's left side
compared to his right. See filing 166 at 4-5. But the same examination found
ataxia and fine motor dexterity issues, as well as other signs of motor
dysfunction. See filing 166 at 4-5. In sum, the Court is not convinced that the
instances pointed out by the government are inconsistent, on balance, with
Tran's description of his medical condition. And more fundamentally, no one
disputes that Tran had a serious stroke—disagreements about the severity of
his disability are to some extent eliding the basic fact that he had a stroke.
      Finally, the Court finds that the § 3553(a) factors—particularly the need
for the sentence to provide Tran with correctional treatment "in the most
effective manner," see § 3553(a)(2)(D)—counsel in favor of a different sentence
at this point. Tran's evidence suggests that he needs physical and occupational
therapy that he cannot obtain in prison. See filing 165-5 at 3-4. And while Tran
is not scheduled for release until September 2023, he has served well over half
of his 110-month sentence for an offense that, while certainly serious, was
completely non-violent and motivated by a gambling addiction that the Court



                                      -4-
 4:15-cr-03037-JMG-CRZ Doc # 177 Filed: 02/02/21 Page 5 of 6 - Page ID # 951




is convinced Tran has recognized and addressed—and must continue to
address, under the special conditions of his supervised release. See filing 89;
filing 95 at 4. Nor will Tran again be in the position of trust that he abused.
His criminal history score was zero, and he presents no threat to society.
      All of those considerations convince the Court that, on balance, Tran's
circumstances are "extraordinary and compelling" enough to warrant a
modified sentence. Accordingly, the Court will reduce Tran's sentence to a term
of time served, and as part of the amended judgment will require as a special
condition of supervised release that Tran spend 9 months in home
confinement, under the Court's terms and conditions, unless earlier discharge
from that provision is recommended by probation and approved by the Court.


      IT IS ORDERED:


      1.    Tran's motion for compassionate release (filing 165) is
            granted.


      2.    Tran's sentence is reduced to time served.


      3.    As a special condition of supervised release, Tran will spend
            9 months in home confinement, unless earlier discharge is
            recommended by the Office of Probation and Pretrial
            Services and approved by the Court.


      4.    An amended judgment will be entered.


      Dated this 2nd day of February, 2021.




                                     -5-
4:15-cr-03037-JMG-CRZ Doc # 177 Filed: 02/02/21 Page 6 of 6 - Page ID # 952




                                         BY THE COURT:



                                         John M. Gerrard
                                         Chief United States District Judge




                                   -6-
